Exhibit 10.4

RESTATED FIRST AMENDMENT TO
THE ANNTAYLOR STORES CORPORATION
2003 EQUITY INCENTIVE PLAN

        The AnnTaylor Stores Corporation 2003 Equity Incentive Plan (the “Plan”)
is hereby amended effective as of March 9, 2004 (the “Effective Date”) as set
forth below.

         1.     The second sentence of Section 6(f) of the Plan is hereby
amended in its entirety to read as follows, effective with respect to all
Options (as defined in the Plan) granted pursuant to the Plan, including
outstanding Options granted before the Effective Date:

          “In the event that the employment or service of an Optionee shall
terminate or cease other than by reason of death, Disability or Retirement, all
Options theretofore granted to such Optionee that are exercisable at the time of
such termination may, to the extent not theretofore exercised or canceled, be
exercised at any time until the earlier of when the Options expire pursuant to
Section 6(e) hereof or three (3) months after such termination of employment or
cessation of service, as applicable; provided, however, that the Committee may
in its discretion extend the period for exercise of such Options to a date later
than three (3) months after such separation or cessation date, but in any event
not beyond the date on which the Option would otherwise expire pursuant to
Section 6(e) hereof; notwithstanding the foregoing, if the employment of an
Optionee shall terminate for Cause or the Optionee voluntarily terminates
his/her employment, all Options theretofore granted to such Optionee shall, to
the extent not theretofore exercised, terminate immediately upon termination.”


        Except as set forth above, the Plan is hereby ratified and affirmed in
all respects.